Citation Nr: 1828772	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  14-38 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), anxiety disorder, major depressive disorder, and adjustment disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the case was subsequently transferred to the RO in St. Paul, Minnesota.

The May 2012 rating decision denied service connection for PTSD.  The issue has been broadened based on evidence containing diagnoses of anxiety disorder, depression, and adjustment disorder.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Thus, the Board has recharacterized the issue on appeal to encompass all currently diagnosed acquired psychiatric disorders, including but not limited to PTSD.  


FINDINGS OF FACT

1.  In a March 2006 decision, the RO denied service connection for PTSD; the Veteran did not timely initiate an appeal of that decision within one year of notification.

2.  Evidence added to the record since the March 2006 RO decision, that was not previously of record, relates to an unestablished fact necessary to substantiate a claim of entitlement to a service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The March 2006 RO denial of service connection for PTSD is final.  38 U.S.C. 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).  

2.  The criteria for reopening a claim of entitlement to service connection for PTSD have all been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. §3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to the filing of the current claim of entitlement to service connection for an acquired psychiatric disorder, the AOJ previously denied the claim for entitlement to service connection for PTSD in March 2006.  The basis of the denial was that the Veteran did not have a diagnosis of PTSD.  Generally, a claim which has been denied in an unappealed AOJ decision is final and may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §20.1100 (2017).  

Once the AOJ makes a determination as to a claim, it must mail to the claimant, and his or her representative if there is one, proper notice of the decision, including notice of the claimant's procedural due process and appellate rights.  38 U.S.C. 
§ 7105 (b)(1) (2012); 38 C.F.R. §§ 3.103 (b)(1), 19.25, 20.1103 (2017).  An appeal of an AOJ decision to the Board is initiated by the filing of a notice of disagreement (NOD) with the decision.  38 U.S.C. § 7105 (a) (2012); 38 C.F.R. § 20.200 (2017).  Under the law and regulations at that time, an NOD was defined as a statement, reduced to writing, which can reasonably be construed as expressing dissatisfaction with the AOJ's decision and a desire to contest the result.  38 U.S.C. § 7105 (b); 38 C.F.R. § 20.201 (2017).  Except in the case of simultaneously contested claims (which this is not) the NOD must be filed within one year from the date of mailing of result of the initial determination.  See 38 U.S.C. § 7105 (b)(1); see also 38 C.F.R. §§ 20.200, 20.201, 20.302 (2017).  If a timely NOD is not filed, the determination becomes final and the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with Title 38 of the U.S. Code. 38 U.S.C. § 7105 (c) (2012). 

The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The regulation that implements 38 U.S.C. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of evidence previously of record, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  

Of note, under 38 C.F.R. § 3.156(b), "new and material" evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  If VA receives new evidence within the appeal period of an AOJ decision, it must make a determination as to whether the evidence is new and material and if it does not do so then the claim does not become final but rather it remains pending.  See Beraud v. McDonald, 766 F.3d 1402, 1406-07 (Fed. Cir. 2014).  

Because the Veteran did not appeal the 2006 decision, and no new and material evidence was submitted within one year of notification of that decision, the decision is final.  

The evidence received since the March 2006 final denial includes VA treatment records, which document a diagnosis of PTSD.  As this new evidence relates to the basis of the prior denial, reopening of the claim for entitlement to service connection for an acquired psychiatric disorder is warranted.


ORDER

The claim of entitlement to service connection for PTSD is reopened, and to that extent only, the appeal is granted.  


	(CONTINUED ON NEXT PAGE)



REMAND

After a review of all of the evidence, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claim.  

In this instance, the Veteran has been diagnosed with multiple psychiatric disorders to include PTSD, anxiety disorder, major depressive disorder, and adjustment disorder.  The issue is whether he has current psychiatric disability that is related to military service.  As discussed below, there is conflicting evidence on this question.  The Veteran was afforded a VA examination to determine the etiology of any psychiatric disorder.  After review of the report of the examination, the Board finds it is inadequate to rely upon in this case.  

Regarding the examination to evaluate the claimed psychiatric disability(ies), 
effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to, among other things, remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition of the DSM.  See 79 Fed. Reg. 45, 093 (Aug. 4, 2014); see also 38 C.F.R. § 4.125 (a) (2017).  The instant matter was certified to the Board in March 2016.  Thus, because the DSM-5 applies to the Veteran's claim, examination and opinion(s) taking into consideration the DSM-5 are warranted.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

During the appellate period, VA treatment records note the diagnoses of PTSD, depression and anxiety treated with medication.  Treatment records do not relate these diagnoses to military service.  VA treatment records dated in January 2006 indicate a provisional diagnosis of PTSD and a March 2006 VA treatment record documents the Veteran was diagnosed with adjustment disorder with mixed anxiety and depressed mood.  In January 2006 the Veteran completed a PTSD screen, which was negative for PTSD.  Thereafter, VA treatment records document diagnosis of depression, anxiety, and adjustment disorder.  There is no evidence that the treating examiners analyzed the Veteran's PTSD symptoms in accordance with DSM-5, thus the speculative diagnosis is insufficient for VA purposes.

In May 2012 the Veteran was afforded a VA psychiatric examination.  The examiner, who was a psychologist, found that the Veteran did not meet the full DSM-IV criteria for PTSD.  

Given the above, this case was certified to the Board in March 2016 and the amendments applying the criteria of the DSM-5 therefore apply.  Consequently remand of the claim for service connection for an acquired psychiatric disorder is warranted to afford the Veteran another VA examination conducted in accordance with DSM-5.

Accordingly, the case is REMANDED for the following action:

1.  Ensure the Veteran is scheduled for a new VA examination as to whether he has an acquired psychiatric disorder to include PTSD, anxiety disorder, major depressive disorder, and adjustment disorder in accordance with the current Disability Benefits Questionnaire (DBQ), to include consideration under DSM-5.  The examiner must review the claims file in conjunction with the examination and interview the Veteran as to the history of his mental health symptoms and treatment.  All appropriate tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report).  

Based on examination of the Veteran, and consideration of the entire record, to include any psychological testing results, the examiner should identify all acquired psychiatric disorder(s).  If PTSD is diagnosed, the examiner should note all stressful events contributing to the diagnosis.  Diagnoses should be rendered in accordance with DSM-5 and a rationale for all opinions expressed must be provided.  The examiner is asked to opine to the following:

Whether it is as least as likely as not (50 percent probability or more) that any psychiatric disorder identified had onset during or was caused by the Veteran's active service.  

The examiner must specifically comment on the findings of the May 2012 VA PTSD examination and the VA treatment records indicating multiple psychiatric disorders to include PTSD, anxiety disorder, major depressive disorder, and adjustment disorder.  The examiner must explain the impact of these reports on the provided opinion.  The examiner must support any and all conclusions reached with a rationale.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.  

2.  Thereafter, re-adjudicate the claim that is the subject of this Remand.  If any benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


